Examiner's Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,955,242 (Komizo) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an angular velocity sensor comprising three directions orthogonal to each other being defined as an X direction, a Y direction, and a Z direction; a substrate; a fixed detection electrode disposed above the substrate; a sensor structure having a mass being movable along the Y direction; a first fixed member fixed to the substrate; fixed drive electrodes fixed to the substrate: a movable drive electrode connected to the mass and arranged between the fixed drive electrodes in the Y direction; a movable detection electrode that is substantially plate-shaped on a plane along the X direction and the Y direction and is connected to the mass such that the movable detection electrode facing the fixed detection electrode along the Z direction; a first elastic member connecting the mass and the first fixed member such that the first elastic member being configured with a first beam and a second beam extending along the X direction and being parallel to each other along the Y direction such that the first beam having a first surface along a plane along the X direction and the Y direction; a joint connecting the first beam and the second beam such that the joint extending along the Y directions; a groove provided in the first surface of the first beam and provided as a recessed structure with a closed bottom and opening at the first surface such that the groove extending along the X direction; two sidewalls provide on both sides of the groove along the Y direction; a width along the Y direction of the groove is larger than a width along the Y direction of each of the two sidewalls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861